tax_exempt_and_government_entities_division uniform issue list department of the treasury internal_revenue_service washington d c jun legend taxpayer a ira x amount m custodian n custodian p custodian g financial_institution m dear this is in response to your letters dated date date date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day ira rollover requirements contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age maintained an individual_retirement_account ira ira x maintained by custodian n taxpayer a asserts that on date she intended to transfer amount m from ira x to a rollover ira at financial_institution m and that her failure to accomplish a rollover of amount m within the 60-day period prescribed by sec_408 of the code was due to errors on the part of custodian g and financial_institution m that resulted in amount m being transferred to a non-ira page account taxpayer a further represents that amount m has not been used for any other purpose in custodian n decided to terminate its services program as of date all participants with active accounts including taxpayer a were requested to close those accounts either by redeeming out of the account by transferring or rolling over the assets to another custodial_account custodians p and g were engaged to administer the custodian n program's account liquidations transfers registration changes and address changes as part of the administration of accounts an associate at custodian g in error added the name of taxpayer a’s spouse and their address to the account registration and account statement mailing address for ira x on april taxpayer a selected and contacted a new ira custodian financial_institution m and requested that an ira rollover account be established to accept the asset transfer from custodian n via a qualified ira rollover to the newly established rollover ira account at financial_institution m taxpayer a provided financial_institution m a copy of her account statement which as a result of the error by the associate of custodian g showed her husband as co-owner of ira x based on the incorrect account statement information processing and contrary to taxpayer a’s instructions financial_institution m opened a joint non-retirement account on date amount m was transferred to the non-retirement joint tenant account maintained by financial_institution m instead of to an ira rollover account as requested by taxpayer a taxpayer a believed that amount m had been properly rolled over to another ira taxpayer a first discovered there was a problem with her ira in date while preparing her federal_income_tax return taxpayer a contacted custodians p and g and they recoded the date transfer to custodian m as a distribution and issued a form 1099-r based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the - code with respect to the distribution of amount m sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers the ira is maintained if sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit page i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 ilr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the internal_revenue_service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a rollover of amount m within the day period prescribed by sec_408 of the code was due to errors on the part of employees of custodian g and financial_institution m therefore pursuant to sec_408 of the code the internal_revenue_service hereby waives the 60-day rollover requirement with respect to the distribution of amount m from ira x pursuant to this ruling letter taxpayer a is granted a period of days from the date of the issuance of this letter_ruling to make a rollover_contribution of page amount m to a rollover ira provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such contribution amount m will be considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact or fax at d by phone at sincerely yours pun whe laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
